Exhibit 10.7

COLLATERAL ASSIGNMENT
OF INTEREST RATE PROTECTION AGREEMENT

This Collateral Assignment of Interest Rate Protection Agreement (this
“Assignment”) is made as of July 27, 2012, by FSP 50 SOUTH TENTH STREET CORP., a
Delaware corporation (“Assignor”), in favor of BANK OF AMERICA, N.A., a national
banking association, as administrative agent for itself and the other lenders
who become parties to a certain Loan Agreement (as amended, restated or modified
the, “Loan Agreement”) of even date amongst the Assignor, the administrative
agent and the other lenders (collectively, the “Assignee”). Capitalized terms
used herein and not otherwise defined have the meanings given in the Loan
Agreement.

RECITALS:

WHEREAS, Assignor and Assignee have entered into the Loan Agreement pursuant to
which the lenders shall make a loan to Assignor (as renewed, extended and
amended from time to time, the “Loan”); and

WHEREAS, the parties wish to set forth certain understandings with respect to
the Collateral (as defined below);

AGREEMENT:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.     Assignment. Assignor hereby assigns to Assignee, as collateral to secure
the payment and performance of the Loan and all of Assignor’s obligations under
the Loan Agreement and the other Loan Documents (as defined in the Loan
Agreement), all of Assignor’s right, title and interest in, to and under the
ISDA Master Agreement, dated as of July 27, 2012, attached as Exhibit A hereto,
and the Confirmation thereof attached as Exhibit B hereto (collectively, the
“Agreement”), by and between Assignor and Bank of America, N.A., as counterparty
(“Counterparty”), and all of Assignor’s right, title and interest in, to and
under all other documents executed and/or delivered in connection with and/or
secured by the Agreement, including, without limitation, all of Assignor’s
right, title and interest in any collateral, demands, causes of action, bank
accounts, other accounts, investment property, general intangibles and
supporting obligations, and any other collateral or documents arising out of
and/or executed and/or delivered with respect to the Agreement, all rights and
benefits of Assignor related to the Agreement, and such claims and choses in
action related to the Agreement and such documents, and all of Assignor’s
rights, title and interests therein and thereto, and the Assignor hereby grants
to Assignee a security interest in and to the Agreement and the foregoing and
all proceeds (within the meaning of Sections 9–102(a)(64) and 9-315) of the
Uniform Commercial Code adopted in the State of New York) thereof (the
“Collateral”), to have and to hold the same, unto Assignee, its successors and
assigns.

1

 

 

2.     Consent to Assignment. Each party to the Agreement, by its execution of
this Assignment, hereby consents to the assignment of the Collateral and the
other terms hereof (including, without limitation, the second sentence of
Section 3 hereof), and Assignor and Counterparty agree that Counterparty will
make any payments to become payable under or pursuant to the Agreement directly
to the Assignee until such time as this Assignment is terminated or otherwise
canceled pursuant to Section 5 hereof, at which time the Counterparty will be
instructed by Assignee to make payments to or on behalf of Assignor and Assignee
shall execute a termination and release of this Assignment. All such payments by
Counterparty to Assignee shall discharge any obligation Counterparty would
otherwise have to Assignor with respect thereto. All such payments made by
Counterparty to Assignee shall be applied first to pay interest payable by
Assignor to Assignee pursuant to the Loan Agreement and then (or if an uncured
Event of Default exists) to payment of the other obligations of Assignor to
Assignee under the Loan Documents. Assignor and Counterparty expressly
acknowledge and agree that Assignee shall have no obligation to make any
payments required to be made by Assignor under the Agreement.

3.     Negative Pledge. Assignor hereby covenants and agrees that Assignor shall
not, without first obtaining the written consent of Assignee, convey, assign,
sell, mortgage, encumber, pledge, hypothecate, grant a security interest in,
grant an option or options with respect to, or otherwise dispose of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration) the Agreement or the Collateral or any right,
title or interest of Assignor in, to or under the Agreement or the Collateral.
Assignor and Counterparty hereby covenant and agree that until such time as this
Assignment is terminated or otherwise canceled pursuant to Section 5 hereof,
Assignor and Counterparty shall not, without first obtaining the written consent
of Assignee, amend, modify, cancel or terminate the Agreement.

4.     Remedies. While an Event of Default exists, Assignee may exercise, in
addition to all other rights and remedies granted in the Loan Agreement and in
any other Loan Document or available under applicable law, all rights and
remedies of a secured party under the Uniform Commercial Code adopted in the
State of New York.

5.     Termination. This Assignment shall terminate upon the payment in full of
the Loan (as defined in the Loan Agreement) and the payment of all other
obligations of Assignor under the Loan Agreement and the other Loan Documents.

6.     Counterparty. In consideration of the foregoing agreements by
Counterparty, Assignor and Assignee agree that (a) Counterparty shall be
entitled to conclusively rely (without any independent investigation) on any
written notice or instructions from Assignee in respect of this Assignment, (b)
without limitation on the immediately preceding clause, in the event of any
inconsistency between any written notice or instructions from Assignee and any
notice or instructions from Assignor, Counterparty shall be entitled to
conclusively rely (to the extent relied on in good faith, but without any
independent investigation) on those from Assignee, and (c) Counterparty shall be
held harmless and shall be fully indemnified by Assignor from and against any
and all claims, damages, penalties, judgments, liabilities, losses or expenses
(including reasonable attorneys’ fees and disbursements, but specifically
excluding those ultimately determined to be proximately caused by the gross
negligence, illegal acts, fraud or willful misconduct of Counterparty) incurred
by Counterparty as a result of the assertion of any claim, by any person or
entity, arising out of, or otherwise related to, any actions taken or omitted to
be taken by Counterparty in reliance upon any such instructions or notice
provided by Assignee.

2

 

 

7.     Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New York, without reference to choice
of law doctrine.

8.     Successors and Assigns. This Assignment shall be binding upon and shall
inure to the benefit of Assignor and Assignee and their permitted successors and
assigns under the Loan Agreement.

9.     Amendment. This Assignment may be amended or modified only by a written
instrument signed by the parties hereto.

10.     Further Assurances. Until the Loan is paid in full and all obligations
under the Loan Agreement and the other Loan Documents are paid in full, Assignor
covenants and agrees, from time to time, upon reasonable request of Assignee, at
the sole cost and expense of Assignor, to execute all instruments and further
assurances and all supplemental instruments and take all such action as Assignee
from time to time may reasonably request in order to perfect, preserve and
protect the interests intended to be assigned to Assignee hereby or to enable
Assignee (or its nominee or designee) to exercise or enforce its rights
hereunder, provided the same do not materially increase the obligations or
diminish the rights of Assignor.

11.     Counterparts. This Assignment may be executed in any number of
counterparts, each of which shall be an original but all of which shall
constitute one instrument.

 

[Signature Pages Follow]

3

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Collateral Assignment
of Interest Rate Protection Agreement to be executed and delivered as of the
date set forth above.

 

ASSIGNOR:

FSP 50 SOUTH TENTH STREET CORP.

 

By: /s/ George J. Carter______________

Name: George J. Carter

Title: President

 

 

 

 

 

 

ASSIGNEE:

BANK OF AMERICA, N.A., administrative agent,
a national banking association

 

By: /s/ Israel Lopez_________________

Name: Israel Lopez
Title: Senior Vice President

 

 

 

 

[Signatures continue on following page]

 

 

 

EXHIBIT A

ISDA MASTER AGREEMENT

[Follows this Page]

 

Exhibit A

 

EXHIBIT B

CONFIRMATION

[Follows this Page]

 



Exhibit B

